
	
		II
		110th CONGRESS
		2d Session
		S. 3579
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 25
			 (legislative day, September 17), 2008
			Mr. Martinez (for
			 himself and Mr. Kohl) introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To encourage, enhance, and integrate Silver
		  Alert plans throughout the United States, to authorize grants for the
		  assistance of organizations to find missing adults, and for other
		  purposes.
	
	
		ISilver Alert communications
			 network
			101.Short titleThis title may be cited as the
			 National Silver Alert
			 Act.
			102.DefinitionsFor purposes of this title:
				(1)StateThe term State means each of
			 the 50 States, the District of Columbia, the Commonwealth of Puerto Rico, the
			 United States Virgin Islands, Guam, American Samoa, and the Commonwealth of the
			 Northern Mariana Islands.
				(2)Missing
			 seniorThe term missing
			 senior refers to any individual who—
					(A)is reported to, or identified by, a law
			 enforcement agency as a missing person; and
					(B)meets the requirements to be designated as
			 a missing senior, as determined by the State in which the individual is
			 reported or identified as a missing person.
					103.Silver Alert communications
			 networkThe Attorney General
			 shall, subject to the availability of appropriations under
			 section 107, establish a national Silver
			 Alert communications network within the Department of Justice to provide
			 assistance to regional and local search efforts for missing seniors through the
			 initiation, facilitation, and promotion of local elements of the network (known
			 as Silver Alert plans) in coordination with States, units of local government,
			 law enforcement agencies, and other concerned entities with expertise in
			 providing services to seniors.
			104.Silver Alert Coordinator
				(a)National Coordinator within Department of
			 JusticeThe Attorney General
			 shall designate an individual of the Department of Justice to act as the
			 national coordinator of the Silver Alert communications network. The individual
			 so designated shall be known as the Silver Alert Coordinator of the Department
			 of Justice (referred to in this title as the
			 Coordinator).
				(b)Duties of the CoordinatorIn acting as the national coordinator of
			 the Silver Alert communications network, the Coordinator shall—
					(1)work with States to encourage the
			 development of additional Silver Alert plans in the network;
					(2)establish voluntary guidelines for States
			 to use in developing Silver Alert plans that will promote compatible and
			 integrated Silver Alert plans throughout the United States, including—
						(A)a list of the resources necessary to
			 establish a Silver Alert plan;
						(B)criteria for evaluating whether a situation
			 warrants issuing a Silver Alert, taking into consideration the need for the use
			 of such Alerts to be limited in scope because the effectiveness of the Silver
			 Alert communications network may be affected by overuse, including criteria to
			 determine—
							(i)whether the mental capacity of a senior who
			 is missing, and the circumstances of his or her disappearance, warrant the
			 issuance a Silver Alert; and
							(ii)whether the individual who reports that a
			 senior is missing is an appropriate and credible source on which to base the
			 issuance of a Silver Alert;
							(C)a description of the appropriate uses of
			 the Silver Alert name to readily identify the nature of search efforts for
			 missing seniors; and
						(D)recommendations on how to protect the
			 privacy, dignity, independence, and autonomy of any missing senior who may be
			 the subject of a Silver Alert;
						(3)develop proposed protocols for efforts to
			 recover missing seniors and to reduce the number of seniors who are reported
			 missing, including protocols for procedures that are needed from the time of
			 initial notification of a law enforcement agency that the senior is missing
			 through the time of the return of the senior to family, guardian, or domicile,
			 as appropriate, including—
						(A)public safety communications
			 protocol;
						(B)case management protocol;
						(C)command center operations;
						(D)reunification protocol; and
						(E)incident review, evaluation, debriefing,
			 and public information procedures;
						(4)work with States to ensure appropriate
			 regional coordination of various elements of the network;
					(5)establish an advisory group to assist
			 States, units of local government, law enforcement agencies, and other entities
			 involved in the Silver Alert communications network with initiating,
			 facilitating, and promoting Silver Alert plans, which shall include—
						(A)to the maximum extent practicable,
			 representation from the various geographic regions of the United States;
			 and
						(B)members who are—
							(i)representatives of senior citizen advocacy
			 groups, law enforcement agencies, and public safety communications;
							(ii)broadcasters, first responders,
			 dispatchers, and radio station personnel; and
							(iii)representatives of any other individuals or
			 organizations that the Coordinator determines are necessary to the success of
			 the Silver Alert communications network; and
							(6)act as the nationwide point of contact
			 for—
						(A)the development of the network; and
						(B)regional coordination of alerts for missing
			 seniors through the network.
						(c)Coordination
					(1)Coordination with other
			 agenciesThe Coordinator
			 shall coordinate and consult with the Secretary of Transportation, the Federal
			 Communications Commission, the Assistant Secretary for Aging of the Department
			 of Health and Human Services, the head of the Missing Alzheimer’s Disease
			 Patient Alert Program, and other appropriate offices of the Department of
			 Justice in carrying out activities under this title.
					(2)State and local coordinationThe Coordinator shall consult with local
			 broadcasters and State and local law enforcement agencies in establishing
			 minimum standards under
			 section 105 and in carrying out other
			 activities under this title, as appropriate.
					(d)Annual
			 reportsNot later than one
			 year after the date of enactment of this Act, and annually thereafter, the
			 Coordinator shall submit to Congress a report on the activities of the
			 Coordinator and the effectiveness and status of the Silver Alert plans of each
			 State that has established or is in the process of establishing such a plan.
			 Each such report shall include—
					(1)a list of States that have established
			 Silver Alert plans;
					(2)a list of States that are in the process of
			 establishing Silver Alert plans;
					(3)for each State that has established such a
			 plan, to the extent the data is available—
						(A)the number of Silver Alerts issued;
						(B)the number of individuals located
			 successfully;
						(C)the average period of time between the
			 issuance of a Silver Alert and the location of the individual for whom such
			 Alert was issued;
						(D)the State agency or authority issuing
			 Silver Alerts, and the process by which Silver Alerts are disseminated;
						(E)the cost of establishing and operating such
			 a plan;
						(F)the criteria used by the State to determine
			 whether to issue a Silver Alert; and
						(G)the extent to which missing individuals for
			 whom Silver Alerts were issued crossed State lines;
						(4)actions States have taken to protect the
			 privacy and dignity of the individuals for whom Silver Alerts are
			 issued;
					(5)ways that States have facilitated and
			 improved communication about missing individuals between families, caregivers,
			 law enforcement officials, and other authorities; and
					(6)any other information the Coordinator
			 determines to be appropriate.
					105.Minimum standards for issuance and
			 dissemination of alerts through Silver Alert communications network
				(a)Establishment of minimum
			 standardsSubject to
			 subsection (b), the Coordinator shall
			 establish minimum standards for—
					(1)the issuance of alerts through the Silver
			 Alert communications network; and
					(2)the extent of the dissemination of alerts
			 issued through the network.
					(b)Limitations
					(1)Voluntary participationThe minimum standards established under
			 subsection (a) of this section, and any
			 other guidelines and programs established under
			 section 104, shall be adoptable on a
			 voluntary basis only.
					(2)Dissemination of informationThe minimum standards shall, to the maximum
			 extent practicable (as determined by the Coordinator in consultation with State
			 and local law enforcement agencies), provide that appropriate information
			 relating to the special needs of a missing senior (including health care needs)
			 are disseminated to the appropriate law enforcement, public health, and other
			 public officials.
					(3)Geographic areasThe minimum standards shall, to the maximum
			 extent practicable (as determined by the Coordinator in consultation with State
			 and local law enforcement agencies), provide that the dissemination of an alert
			 through the Silver Alert communications network be limited to the geographic
			 areas which the missing senior could reasonably reach, considering the missing
			 senior’s circumstances and physical and mental condition, the modes of
			 transportation available to the missing senior, and the circumstances of the
			 disappearance.
					(4)Age requirementsThe minimum standards shall not include any
			 specific age requirement for an individual to be classified as a missing senior
			 for purposes of the Silver Alert communication network. Age requirements for
			 determinations of whether an individual is a missing senior shall be determined
			 by each State, and may vary from State to State.
					(5)Privacy and civil liberties
			 protectionsThe minimum
			 standards shall—
						(A)ensure that alerts issued through the
			 Silver Alert communications network comply with all applicable Federal, State,
			 and local privacy laws and regulations; and
						(B)include standards that specifically provide
			 for the protection of the civil liberties and sensitive medical information of
			 missing seniors.
						(6)State and local voluntary
			 coordinationIn carrying out
			 the activities under
			 subsection (a), the Coordinator may not
			 interfere with the current system of voluntary coordination between local
			 broadcasters and State and local law enforcement agencies for purposes of the
			 Silver Alert communications network.
					106.Training and other resources
				(a)Training and educational
			 programsThe Coordinator
			 shall make available to States, units of local government, law enforcement
			 agencies, and other concerned entities that are involved in initiating,
			 facilitating, or promoting Silver Alert plans, including broadcasters, first
			 responders, dispatchers, public safety communications personnel, and radio
			 station personnel—
					(1)training and educational programs related
			 to the Silver Alert communication network and the capabilities, limitations,
			 and anticipated behaviors of missing seniors, which shall be updated regularly
			 to encourage the use of new tools, technologies, and resources in Silver Alert
			 plans; and
					(2)informational materials, including
			 brochures, videos, posters, and web sites to support and supplement such
			 training and educational programs.
					(b)CoordinationThe Coordinator shall coordinate—
					(1)with the Assistant Secretary for Aging of
			 the Department of Health and Human Services in developing the training and
			 educational programs and materials under
			 subsection (a); and
					(2)with the head of the Missing Alzheimer’s
			 Disease Patient Alert Program within the Department of Justice, to determine if
			 any existing material with respect to training programs or educational
			 materials developed or used as part of such Patient Alert Program are
			 appropriate and may be used for the programs under
			 subsection (a).
					107.Authorization of appropriations for the
			 Silver Alert communications networkThere are authorized to be appropriated to
			 the Department of Justice such sums as may be necessary to carry out the Silver
			 Alert communications network as authorized under this title.
			108.Grant program for support of Silver Alert
			 plans
				(a)Grant programSubject to the availability of
			 appropriations to carry out this section, the Attorney General shall carry out
			 a program to provide grants to States for the development and enhancement of
			 programs and activities for the support of Silver Alert plans and the Silver
			 Alert communications network.
				(b)ActivitiesActivities funded by grants under the
			 program under
			 subsection (a) may include—
					(1)the development and implementation of
			 education and training programs, and associated materials, relating to Silver
			 Alert plans;
					(2)the development and implementation of law
			 enforcement programs, and associated equipment, relating to Silver Alert
			 plans;
					(3)the development and implementation of new
			 technologies to improve Silver Alert communications; and
					(4)such other activities as the Attorney
			 General considers appropriate for supporting the Silver Alert communications
			 network.
					(c)Federal shareThe Federal share of the cost of any
			 activities funded by a grant under the program under
			 subsection (a) may not exceed 50
			 percent.
				(d)Distribution of grants on geographic
			 basisThe Attorney General
			 shall, to the maximum extent practicable, ensure the distribution of grants
			 under the program under
			 subsection (a) on an equitable basis
			 throughout the various regions of the United States.
				(e)AdministrationThe Attorney General shall prescribe
			 requirements, including application requirements, for grants under the program
			 under
			 subsection (a).
				(f)Authorization of appropriations
					(1)There is authorized to be appropriated to
			 the Department of Justice $5,000,000 for each of the fiscal years 2009 through
			 2013 to carry out this section and, in addition, $5,000,000 for each of the
			 fiscal years 2009 through 2013 to carry out
			 subsection (b)(3).
					(2)Amounts appropriated pursuant to the
			 authorization of appropriations in
			 paragraph (1) shall remain available
			 until expended.
					109.Sammy Kirk Voluntary Electronic Monitoring
			 Program
				(a)Program authorizedThe Attorney General, after consultation
			 with the Secretary of Health and Human Services, is authorized to award grants
			 to States and units of local government to carry out programs to provide
			 voluntary electronic monitoring services to elderly individuals to assist in
			 the location of such individuals if such individuals are reported as
			 missing.
				(b)Authorization of
			 appropriationsThere are
			 authorized to be appropriated to carry out this section $2,000,000 for each of
			 the fiscal years 2009 through 2014.
				(c)DesignationThe grant program authorized under this
			 section shall be referred to as the Sammy Kirk Voluntary Electronic
			 Monitoring Program.
				IIKristen’s Act Reauthorization
			201.Short titleThis title may be cited as
			 Kristen’s Act Reauthorization of
			 2008.
			202.FindingsCongress finds the following:
				(1)Every year thousands of adults become
			 missing due to advanced age, diminished mental capacity, or foul play. Often
			 there is no information regarding the whereabouts of these adults and many of
			 them are never reunited with their families.
				(2)Missing adults are at great risk of both
			 physical harm and sexual exploitation.
				(3)In most cases, families and local law
			 enforcement officials have neither the resources nor the expertise to undertake
			 appropriate search efforts for a missing adult.
				(4)The search for a missing adult requires
			 cooperation and coordination among Federal, State, and local law enforcement
			 agencies and assistance from distant communities where the adult may be
			 located.
				(5)Federal assistance is urgently needed to
			 help with coordination among such agencies.
				203.Grants for the assistance of organizations
			 to find missing adults
				(a)Grants
					(1)Grant programSubject to the availability of
			 appropriations to carry out this section, the Attorney General shall make
			 competitive grants to public agencies or nonprofit private organizations, or
			 combinations thereof, to—
						(A)maintain a national resource center and
			 information clearinghouse for missing and unidentified adults;
						(B)maintain a national, interconnected
			 database for the purpose of tracking missing adults who are determined by law
			 enforcement to be endangered due to age, diminished mental capacity, or the
			 circumstances of disappearance, when foul play is suspected or circumstances
			 are unknown;
						(C)coordinate public and private programs that
			 locate or recover missing adults or reunite missing adults with their
			 families;
						(D)provide assistance and training to law
			 enforcement agencies, State and local governments, elements of the criminal
			 justice system, nonprofit organizations, and individuals in the prevention,
			 investigation, prosecution, and treatment of cases involving missing
			 adults;
						(E)provide assistance to families in locating
			 and recovering missing adults; and
						(F)assist in public notification and victim
			 advocacy related to missing adults.
						(2)ApplicationsThe Attorney General shall periodically
			 solicit applications for grants under this section by publishing a request for
			 applications in the Federal Register and by posting such a request on the
			 website of the Department of Justice.
					(b)Other dutiesThe Attorney General shall—
					(1)coordinate programs relating to missing
			 adults that are funded by the Federal Government; and
					(2)encourage coordination between State and
			 local law enforcement and public agencies and nonprofit private organizations
			 receiving a grant pursuant to
			 subsection (a).
					204.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to carry out this title $4,000,000 for each of
			 fiscal years 2009 through 2019.
			
